Citation Nr: 0815093	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  06-07 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether the creation of an overpayment of $5647.00 in 
nonservice-connected disability pension payments was proper.

2.  Entitlement to a waiver of recovery of an overpayment of 
nonservice-connected disability pension payments in the 
amount of $5647.00.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1969 to May 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision on waiver of indebtedness 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.  In that decision, the RO denied 
the veteran's request for a waiver of recovery of an 
overpayment of nonservice-connected disability pension 
payments in the amount of $5647.00.

In his March 2006 substantive appeal, the veteran requested a 
hearing before the Board.  A hearing was scheduled for April 
2, 2008.  In January 2008, the veteran conveyed to his 
representative that he wished to cancel the hearing because 
he was out of the country.  In lieu of a hearing before the 
Board, the representative submitted a written "Informal 
Hearing Presentation" in April 2008.  Under these 
circumstances, the Board finds that the veteran has been 
afforded his right to a hearing and that his request to 
testify in person before the Board has been withdrawn.  See 
38 C.F.R. §§ 20.700, 20.702 (2007).


REMAND

The veteran began to receive nonservice-connected pension 
payments on April 1, 2002.  In September 2004, the Office of 
Inspector General notified the Veterans Benefits 
Administration that there was an outstanding warrant for the 
arrest of the veteran.  According to their information, the 
warrant was issued in the State of Alaska on March 5, 2001.  
In October 2004 and November 2004, VA notified the veteran 
that it was proposing to stop his pension payments because he 
was considered a fugitive felon.

Pension is not payable on behalf of a veteran for any period 
during which he or she is a fugitive felon.  38 U.S.C.A. 
§ 5313B (West Supp. 2007); 38 C.F.R. § 3.666(e)(1) (2007).  A 
fugitive felon is a person who is a fugitive by reason of:  
fleeing to avoid prosecution, or custody or confinement after 
conviction for an offense, or an attempt to commit an 
offense, which is a felony under the laws of the place from 
which the person flees; or violating a condition of probation 
or parole imposed for commission of a felony under Federal or 
State law.  38 U.S.C.A. § 5313B(b); 38 C.F.R. § 3.666(e)(2) 
(2007).

In January 2005, the veteran's pension payments were 
terminated and he was notified that an overpayment of 
benefits was created as a result of the action.  In a March 
2005 letter, the veteran was told that an amount of $5647.00 
was overpaid to him.  In April 2005, the RO reconsidered its 
decision to terminate pension benefits, but it did not change 
the decision.

The veteran requested that VA waive recovery of the 
overpayment in August 2005.  By way of a September 2005 
decision on waiver of indebtedness, the RO denied the 
veteran's request for a waiver of recovery of overpayment.  
The veteran filed a notice of disagreement to the September 
2005 denial in December 2005.  The RO issued a statement of 
the case (SOC) in January 2006 wherein it discussed the 
denial of the waiver.  In March 2006, the veteran submitted a 
substantive appeal.  

The Board finds that further procedural development is 
necessary because the veteran has not only appealed the 
denial of the waiver of the overpayment, but also the 
validity of the creation of the overpayment itself.  That is, 
the veteran has challenged the decision underlying the debt.  
In the August 2005 request for a waiver, the veteran stated 
that he did not know about the warrant and he believed that 
he had ultimately been cleared by the State of Alaska.  The 
veteran asserted that his payments for pension benefits 
should not have been terminated and they should be 
reinstated.  In his December 2005 notice of disagreement, the 
veteran stated that he was not a fugitive and that he had won 
his case in Alaska.  In light of these statements, the 
veteran has appealed the January 2005 decision regarding the 
termination of nonservice-connected pension payments that 
ultimately led to the creation of the overpayment and 
underlying debt.

A SOC is required when a claimant protests an adverse 
determination.  38 C.F.R. § 19.26 (2007).  Therefore, the 
issuance of a SOC is required regarding the issue of the 
propriety of the finding that the veteran was a fugitive 
felon, which in turn resulted in the discontinuance of VA 
nonservice-connected disability pension benefits and the 
creation of an overpayment of $5647.00.  The Board must 
remand the issue for such an action.  See Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999).

Consideration of the issue of entitlement to waiver of 
recovery of an overpayment of nonservice-connected disability 
pension payments in the amount of $5647.00 is deferred 
pending completion of the development of the issue pertaining 
to the creation of the overpayment.  (The waiver issue may be 
affected by the outcome of the issue of validity of the 
debt.)

(As a reference, the Board notes that the VA Adjudication 
Procedure Manual sets forth a procedure that addresses issues 
pertaining to fugitive felons.  See M21-1MR, Part X.16 
(2008).  The procedures, among other things, state that VA 
will make reasonable efforts to contact an appropriate 
official to establish that the veteran is not in fugitive 
status.  However, it is ultimately the veteran's 
responsibility to provide evidence that he is not in fugitive 
status.  M21-1MR, Part X.16.3.a.)

Accordingly, this case is REMANDED for the following actions:

Unless the matter is resolved by granting 
the full benefit sought or by the 
veteran's withdrawal of the notice of 
disagreement, prepare a statement of the 
case in accordance with 38 C.F.R. § 19.29 
(2007) regarding the issue of the 
propriety of the finding that the veteran 
was a fugitive felon resulting in the 
discontinuance of VA nonservice-connected 
disability pension benefits and the 
creation of an overpayment of $5647.00 
(for guidance, see M21-1MR, Part X.16).  
If, and only if, the veteran files a 
timely substantive appeal should the 
issue be returned to the Board.  If the 
additional development so warrants, re-
adjudicate the issue of entitlement to a 
waiver of recovery of an overpayment of 
nonservice-connected disability pension 
payments in the amount of $5647.00.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

